Case 7:19-cv-11881-VB Document 126 Filed 08/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

YONG BIAO JI,
Plaintiff,
ORDER

 

V.
19 CV 11881 (VB)
AILY FOOT RELAX STATION, INC., doing
business as Foot Relax Spa Station; LINDA
FOOT RELAX SPA STATION, INC., doing
business as Foot Relax Spa Station; XIANG
MAN ZHANG, also known as Ailing Zhang;
and KE XUE ZHENG,
Defendants. :
x

 

As discussed at an on-the-record conference held today, attended by counsel for all

parties, itis HEREBY ORDERED:

1. Defendants’ motion for summary judgment is due October 26, 2021.

2. Plaintiff's opposition to defendants’ motion for summary judgment is due November
16, 2021 .

3. Defendants’ reply in support of their motion for summary judgment is due December
7, 2021.

Dated: August 26, 2021
White Plains, NY

SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
